IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 38996

STATE OF IDAHO,                                    )     2012 Unpublished Opinion No. 477
                                                   )
       Plaintiff-Respondent,                       )     Filed: May 16, 2012
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
DONALD DEE CHAMBLISS,                              )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
       Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Order relinquishing jurisdiction and executing unified sentence of twelve years
       with two years determinate, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Donald Dee Chambliss pled guilty to sexual abuse of a child under the age of sixteen
years. Idaho Code § 18-1506(b). Following his plea, Chambliss was sentenced to a unified term
of twelve years with three years determinate and the district court retained jurisdiction. At the
conclusion of the period of retained jurisdiction, the district court relinquished jurisdiction and
ordered executed a reduced unified sentence of twelve years with two years determinate.
Chambliss appeals, asserting that the district court abused its discretion when it relinquished
jurisdiction and by failing to further reduce the length of his sentence.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district


                                                  1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
       The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Chambliss has failed
to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
       Chambliss also contends that his reduced sentence is excessive and constitutes an abuse
of discretion. Sentences are reviewed for an abuse of discretion.     Our appellate standard of
review and the factors to be considered when evaluating the reasonableness of a sentence are
well-established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez,
115 Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183
(Ct. App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       Chambliss argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action. The record does not indicate that there was an abuse of
discretion in this case. Accordingly, the sentence is affirmed.
       The order of the district court relinquishing jurisdiction and Chambliss’ reduced sentence
are affirmed.




                                                 2